DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 15-20 in the reply filed on 09/17/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0051942 Gillette, hereinafter “Gillette” (cited previously), in view of US 2014/0128697 Parfenova, hereinafter “Parfenova” (cited previously), further in view of US 2017/0239418 Levine et al., hereinafter “Levine”.
Regarding claim 1, Gillette teaches a method (Para 2) for conducting a sleep test (Para 2), comprising: initiating a sleep test script (Para 54), and providing the script to a patient (Para 54 and 117); and providing instructions (Para 130) to the patient for connecting the testing 
	Gillette does not disclose shipping testing hardware from a provider to the patient.
	However, Parfenova teaches a similar method (Para 7 and 8) comprising shipping testing hardware (Para 8) from a provider to the patient (Para 8).

	Gillette does not disclose automatically sorting, normalizing, and scoring the data set using a scoring algorithm that is stored and operates in the cloud server. 
	However, Parfenova teaches automatically sorting, normalizing, and scoring the data set (Para 58 discloses filtering and normalizing heart rate data and Para 56 discloses scoring the data) and using a scoring algorithm (Para 56) that is stored and operates in the cloud server (Para 55).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an automatic scoring algorithm as taught by Parfenova, in the invention of Gillette, in order to quickly diagnose and generate a report for the obstructive sleep apnea (Parfenova, Para 56).
	Gillette does not disclose the testing hardware including an adjustable belt that is affixed around a torso of the patient and mounting the sensor interface device onto the adjustable belt.
However, Levine teaches the testing hardware (Para 101) including an adjustable belt (Para 101) that is affixed around a torso of the patient (Para 101) and mounting the sensor interface device (Para 9 and 101; the controller acts as a sensor interface and it is coupled to the sensor, which is placed on a strap that wraps around the subjects torso) onto the adjustable belt (Para 101).

Regarding claim 3, Gillette discloses testing hardware includes a plurality of external sensors (Para 46 and Fig. 1, elements 124, 128, 132, 137, and 138), and wherein the method further comprises connecting the plurality of external sensors to the sensor interface device (Fig. 1), and wherein connecting the sensor interface device (Fig. 1, element 120) to the mobile computing device (Fig. 1, element 180) such that signals and/or information provided from the plurality of external sensors (Para 6) is conveyed to the mobile computing device and is input into the mobile sleep application (Para 17).
Regarding claim 5, Gillette discloses using at least one onboard sensor (Fig. 1, element 108, microphone of mobile computing device) integrated with the mobile computing device during the sleep test (Para 112). 
Regarding claim 6, Gillette discloses the testing hardware includes a blood oxygen sensor (Para 6; Fig. 1, element 136). 
Gillette does not disclose a nasal airflow sensor (Para 15).
However, Parfenova teaches a nasal airflow sensor (Para 15).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added a nasal airflow sensor, as taught by Parfenova, to the external sensors of Gillette, in order to detect physiological information related to nasal 
Gillette does not disclose a breathing sensor. 
However, Levine teaches a breathing sensor (Para 101).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added a nasal airflow sensor, as taught by Levine, to the external sensors of Gillette, in order to detect physiological information related to respiration, in addition to all other readings, leading to more accurate results of the sleep test (Levine, Para 101 and Parfenova, Para 15 and 20). 
Regarding claim 7, Gillette discloses the at least one onboard sensor includes a microphone (Para 112) and an inertial sensor (Para 114, accelerometer). 
Regarding claim 8, Gillette discloses the microphone is used to provide information relative to snoring during the sleep test (Para 112), and the inertial sensor is used to provide patient position during the sleep test (Para 114, accelerometer is used to detect movement during the sleep study).
Regarding claim 15, Gillette discloses a method (Para 2) for conducting a sleep test (Para 2) for a patient at home (Para 2 and 102), the method comprising: receiving at a provider (Para 118) a prescription from a physician relative to a patient for conducting a sleep test (Para 118); collecting patient information (Fig. 3A, element 320) at the provider relative to the patient (Para 108); providing information (Para 130) to the patient from the provider relative to downloading and installing (Para 6) onto a mobile computing device (Fig. 1, element 108) of the patient a sleep monitoring mobile application (Fig. 2, element 248); the set of testing hardware 
Gillette does not disclose sending to the patient from the provider a set of testing hardware and sending to the patient a sensor interface device.
However, Parfenova teaches sending to the patient from the provider (Para 8) a set of testing hardware (Para 8) and sending to the patient (Para 8) a sensor interface device (Para 8 and 44).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include shipping the testing hardware as taught by Parfenova, in the invention of Gillette, in order to bring the convenience of in-home testing (Parfenova, Para 8).
Gillette does not disclose using an algorithm operating in the cloud server to automatically sort, normalize and score the set of data. 
However, Parfenova teaches using an algorithm (Para 56) operating in the cloud server (Para 55) to automatically sort, normalize and score the set of data (Para 58 discloses filtering and normalizing heart rate data and Para 56 discloses scoring the data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an automatic scoring algorithm as taught by Parfenova, in the invention of Gillette, in order to quickly diagnose and generate a report for the obstructive sleep apnea (Parfenova, Para 56).
Gillette does not disclose a nasal airflow sensor (Para 15).
However, Parfenova teaches a nasal airflow sensor (Para 15).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added a nasal airflow sensor, as taught by Parfenova, to the external sensors of Gillette, in order to detect physiological information related to nasal airflow, in addition to all other readings, leading to more accurate results of the sleep test (Parfenova, Para 15 and 20). 
Gillette does not disclose a breathing sensor. 
However, Levine teaches a breathing sensor (Para 101).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added a nasal airflow sensor, as taught by Levine, to the external sensors of Gillette, in order to detect physiological information related to respiration, in addition to all other readings, leading to more accurate results of the sleep test (Levine, Para 101 and Parfenova, Para 15 and 20).
Gillette does not disclose the plurality of external sensors including an adjustable belt having a breathing sensor, a nasal airflow sensor, and a blood oxygen sensor; and the sensor interface device being connectable to the adjustable belt
However, Levine teaches the plurality of external sensors (Para 101) including an adjustable belt (Para 101) having a sensor (Para 101; sensors that can be placed in straps around the chest). Although Levine does not disclose a breathing sensor, a nasal airflow sensor, and a blood oxygen sensor, examiner takes the position that since there is a sensor on the belt, it would be obvious to put any one of the following sensors instead. The sensor interface device being connectable to the adjustable belt (Para 9 and 101; the controller, which receives data from sensors, is connected/coupled to the sensors, which are on the belt, thereby examiner takes the position that the controller is connected to the adjustable belt).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an adjustable belt with specific sensors and a sensor interface as taught by Levine, in the invention of Gillette, in order to monitor the expansion and contraction of the Chest (Levine, Para 101) and in order to process the biological signals automatically, in real time (Levine; Para 9).
Regarding claim 17, Gillette discloses the set of data (Fig. 3B, element 360) further includes data acquired by at least one onboard sensor (Fig. 1, element 108, microphone of mobile computing device) of the mobile computing device (Para 112). 
Regarding claim 19, Gillette discloses the at least one onboard sensor includes a microphone (Para 112) and an inertial sensor (Para 114, accelerometer).
Regarding claim 20, Gillette discloses the microphone is used to provide information relative to snoring during the sleep test (Para 112), and the inertial sensor is used to provide patient position during the sleep test (Para 114, accelerometer is used to detect movement during the sleep study).
Response to Arguments
Applicant’s arguments have been fully considered but are moot because the new ground of rejection
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792